Citation Nr: 1824850	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  09-13 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from October 1986 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

There were prior Board remands in May 2013 and June 2016, both for purpose of scheduling further VA examinations and obtaining medical opinion clarification.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ). 
VA will notify the Veteran if further action is required.


REMAND

The Board finds that another VA medical opinion is essential to resolve whether the Veteran's pes planus which pre-existed military service was aggravated therein.  In June 2016, a negative opinion was provided.  The examiner stated that the Veteran's pes planus is a congenital defect not subject to superimposed injury.  The Board is not persuaded this is always the case.  The opinion itself later makes reference to "acquired pes planus."  The significance is that generally speaking, VA's presumption of soundness at entrance does not apply to congenital defects because these "are not diseases or injuries" within the meaning of 38 U.S.C. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  A congenital defect is a condition static in nature.  Under limited circumstances service connection is still permissible for a congenital defect where there has been aggravation of the pre-existing condition by superimposed disease or injury.  See VAOPGCPREC 82-90; see also Martin v. Principi, 17 Vet. App. 342, 328-29 (2003).  

Also for consideration, is the July 2005 report of a private podiatrist indicating that the Veteran had a collapsing pes planus deformity which "could be" due to military service.  That is a conditional opinion on causation, but helpful still. See generally, Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  This opinion should be taken into account.  Additionally, the Board finds that the Veteran's own reported history is credible here of foot injury due to the specific type of footwear utilized in service and reported symptomatology from standing, and therefore, that along with any documented symptoms and/or pathology must be appropriately considered by the next reviewing VA examiner.  This information will assist in determining whether there was aggravation under the correct standard. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to a qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner should provide opinions as to the following:

a. Is the Veteran's pes planus a congenital defect?  If so, was it subject to a superimposed disease or injury during service?  If yes, please describe the resultant disability.  

b. If the Veteran's pes planus was acquired, please state whether it clearly and unmistakably existed prior to service.  If so, please state whether it is clear and unmistakable that it was not aggravated during service.  

If pes planus did not pre-exist service, then opine whether that condition was directly incurred in military service or is otherwise etiologically related to service.

Although an independent review of the claims file is required, the examiner's attention is drawn to the July 2005 podiatrist's opinion and the Veteran's credible report of history of foot injury due to the specific type of footwear utilized in service and reported symptomatology from standing.  

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. Review the claims file. If the directives specified 
in this remand have not been implemented, take appropriate corrective action before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

3. Then readjudicate the matter on appeal based upon all evidence of record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



